Mr. Justice Thachee
delivered the opinion of the court.
John McLemore recovered a judgment in the Copiah county circuit court in May, 1838, against John W. Arnis. Upon the execution issued on this judgment, a forthcoming bond was executed by the defendant in the execution with John Coor his surety, and returned into court forfeited. As late as September, 1844, a scire facias was taken out against the administrator and administratrix, and also the heirs of John Coor, deceased. Upon this scire facias, a judgment was ultimately rendered against the surviving defendant in the judgment upon the for*318feited forthcoming bond, against the administrator and adminis-tratrix, and likewise against the heirs of John Coor, to be levied upon the goods and chattels, and lands and tenements, See.
Numerous errors are claimed to exist in the whole proceeding, from the issuance to the final judgment upon the scire facias. It is sufficient, however, to say, that it was erroneous to have issued the scire facias against the administrator and administra-trix jointly with the heirs of John Coor. They could not legally be thus joined. The judgment also was equally erroneous. The same conclusion could also be arrived at upon various other grounds.
The judgment must be reversed, and the scire facias directed in this court to be quashed.